As filed with the Securities and Exchange Commission on March 6, 2014. Registration No. 333-179005 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 APPLE REIT SEVEN, INC. (Apple REIT Seven, Inc., formerly Apple Seven Acquisition Sub, Inc., as successor by merger to Apple REIT Seven, Inc.) (Exact name of registrant as specified in charter) Commonwealth of Virginia 20-2879175 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 814 East Main Street Richmond, Virginia 23219 (804) 344-8121 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Justin G. Knight President and Chief Executive Officer 814 East Main Street Richmond, Virginia 23219 (804) 344-8121 (Name, address, including zip code, and telephone number, including area code, of agent for service of process for Apple REIT Seven, Inc., formerly Apple Seven Acquisition Sub, Inc., as successor by merger to Apple REIT Seven, Inc.) Copies to: Martin B. Richards, Esq. David F. Kurzawa, Esq. McGuireWoods LLP One James Center 901 East Carey Street Richmond, Virginia 23219 Approximate date of commencement of proposed sale to the public:Not Applicable. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. x If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General InstructionI.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General InstructionI.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): LargeAcceleratedfilero Acceleratedfilero Non-acceleratedFilerx (Do not check if a smaller reporting company) Smallerreportingcompanyo EXPLANATORY NOTE DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-3 (Registration No. 333-179005) filed by Apple REIT Seven, Inc. (the “Company”) with the Securities and Exchange Commission on January 13, 2012 registering 5,000,000 Units, no par value, relating to the Company’s Amended and Restated Dividend Reinvestment Plan (the “Registration Statement”). Effective March 1, 2014, pursuant to the Agreement and Plan of Merger, dated as of August 7, 2013, as amended, by and among the Company, Apple REIT Eight, Inc., a Virginia corporation, Apple REIT Nine, Inc., a Virginia corporation, Apple Seven Acquisition Sub, Inc., a Virginia corporation (“Seven Acquisition Sub”), and Apple Eight Acquisition Sub, Inc., a Virginia corporation, the Company merged with and into Seven Acquisition Sub and the separate corporate existence of the Company thereupon ended.Following the merger, Seven Acquisition Sub changed its name to Apple REIT Seven, Inc.As a result of the merger, the Company has terminated the offering of the Company’s securities pursuant to the Registration Statement.Accordingly, pursuant to an undertaking contained in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities that remain unsold at the termination of the offering, the Company hereby removes from registration all Units that were registered but unsold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, Commonwealth of Virginia, on this 6th day of March, 2014. APPLE REIT SEVEN, INC. formerly Apple Seven Acquisition Sub, Inc. and as successor by merger to Apple REIT Seven, Inc. By: /s/ Justin Knight Name:Justin Knight Title:President and Chief Executive Officer Note:No other person is required to sign this Post-Effective Amendment No. 1 to the Registration Statement in reliance on Rule 478 under the Securities Act of 1933, as amended.
